PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of December 7, 2012, the Court has determined that its jurisdiction was not timely invoked. Appellant’s notice of appeal was not filed with the court until December 5, 2012. Contrary to appellant’s assertion, his attempt to file a notice of appeal by serving it on opposing counsel did not invoke the Court’s jurisdiction. Fla. R.App. P. *5209.110(b). Accordingly, the appeal is dismissed.
VAN NORTWICK, LEWIS, and SWANSON, JJ., concur.